DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on February 21, 2022 are entered into the file. Currently, claims 1-3 and 6 are amended; claims 4 and 5 are canceled; claims 7-16 are withdrawn; resulting in claims 1-3 and 6 pending for examination.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the newly added limitation reciting “the plurality of mounting strips affixed to the outer surface of the tubular core remain fully intact when the trailing end of the length of first label web is removed from the plurality of mounting strips” is new matter than is not supported by the original specification. The closest disclosure in the instant specification is at paragraphs [0010] and [0011], where the first and last label of the first label web are said to be provided on a substrate (corresponding to the claimed “length of first label web”) in such a manner that they are fully intact and usable. not refer to the claimed mounting strips. The instant specification appears to be silent to a property of the mounting strips (disclosed as “double-sided releasable adhesive labels”) wherein the mounting strips remain fully intact when the trailing end of the length of first label web is removed from the plurality of mounting strips.
Regarding claims 2, 3, and 6, the claims are rejected based on their dependency on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuguchi (JP 2001-163490, previously cited) in view of Tamura et al. (US 5,804,302, previously cited).
Regarding claim 1, 
Matsuguchi further teaches a web (3; length of first label web) having a plurality of labels (5; longitudinally spaced adhesive-backed labels), wherein the web has a leading end, a transfer end (trailing end), and an inner surface (Fig. 1, [0002], [0006]). Matsuguchi teaches that the first adhesive layer (26; adhesive on the outer surface) removably connects the inner surface of the web in the vicinity of the transfer end of the web to the winding core (14; tubular core) via the double-sided adhesive material (22; mounting strips) (Fig. 1B, [0010]-[0011]).
Matsuguchi teaches that the web is removably attached to the core such that the web is detached from the core at the end of transfer, allowing the web to be used up to the end without causing a feed error ([0005]-[0007], [0011]). Matsuguchi further teaches that the second adhesive layer (28; adhesive on the inner surface) of the double-sided adhesive material (22; mounting strips) is formed so as not to be detached from the winding core (remains fully intact) when the web is detached, so as to prevent the double-sided adhesive material from mixing in downstream of the transfer of the web ([0007], [0011]).
Matsuguchi does not expressly teach that the mounting strips have a length sufficient to be wrapped completely around the outer surface of the tubular core. However, in the analogous art of mechanisms for joining webs to cylindrical rolls, Tamura et al. teaches a web take-up roll (1; roll of label web) including a cylindrical bobbin (2; tubular core) and a transfer film web (3; first label web), wherein a terminal portion of the web is joined to the bobbin by a pressure-sensitive adhesive double-coated tape (4; mounting strips) made of a substrate (5) having pressure-sensitive adhesive (6) formed on both sides of the substrate (Abstract; Fig. 2; col 9, Ln 23-32).  circumferential) direction and that the tape may be applied in two or more places on the bobbin (Fig. 7; col 9, Ln 3-49).
Although Tamura et al. illustrates an embodiment, shown in Fig. 7, wherein the adhesive tape extends only partially around the core in a circumferential direction, the reference further teaches that the width and/or length of the adhesive tape may be varied according to the desired peel adhesion of the transfer film web to the bobbin (col 10, Ln 1-16). Tamura et al. further teaches that a suitable peel adhesion may be selected according to the web pulling force in a printer, wherein the force necessary for separating the transfer film from the bobbin is appropriately adjusted to ensure that the film and bobbin do not separate during winding while also ensuring clean separation upon complete consumption of the web (col 9, Ln 42-62; col 10, Ln 1-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web roll of Matsuguchi by increasing the length of the pieces of double-sided adhesive such that they wrap entirely around the outer surface of the winding core, as suggested by Tamura et al., in order to achieve a desired peel adhesion to ensure that the web does not separate from the core during winding while ensuring clean separation of the web from the core upon complete consumption of the web.
Regarding claim 2,
The limitation reciting “the leading and trailing ends of the length of first label web are cut between successive labels such that the first and last labels of the length of first label web are complete” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Matsuguchi in view of Tamura et al. teaches the structure of the roll of label web having longitudinally spaced labels as recited by claim 2.
Regarding claim 3, Matsuguchi in view of Tamura et al. teaches all of the limitations of claim 1 above. As noted above, Matsuguchi teaches that the layer structure of the double-sided adhesive material (22; mounting strips) includes a base material (24; substrate) having a relatively weak first adhesive layer (26; adhesive on the outer surface) formed on one side thereof and a relatively strong second adhesive layer (28; adhesive on the inner surface) formed on the opposite side thereof ([0010], Figs. 1B, 2).
The limitation reciting “configured to bond with sufficient magnitude to maintain the trailing end of the first label web on the core during winding of the length of first label 
Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Matsuguchi in view of Tamura et al. teaches the structure of the roll of label web as recited by claim 3, and Matsuguchi further teaches that the web is removably attached to the core such that the web is detached from the core at the end of transfer, allowing the web to be used up to the end without causing a feed error ([0005]-[0007], [0011]). Matsuguchi teaches that this effect is achievable by the double-sided adhesive material (22) having a first adhesive layer (26) which weakly bonds to the label web and a second adhesive layer (28) which forms a relatively strong bond with the core, where the adhesive strength of the first and second adhesive layers are selected to optimize these bonding effects to ensure clean detachment of the label web from the core in the vicinity of the trailing end ([0010]-[0011]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuguchi (JP 2001-163490, previously cited) in view of Tamura et al. (US 5,804,302, previously cited) as applied to claim 1 above, and further in view of Lindberg et al. (US 2016/0107859, previously cited) and Elsner (US 5,555,978, previously cited).
Regarding claim 6, Matsuguchi in view of Tamura et al. teaches all of the limitations of claim 1 above but does not expressly teach the roll of label web further comprising one or more removable adhesive tabs for securing the leading end of the label web. However, in the analogous art of wound web rolls, Lindberg et al. teaches a method of securing a trailing end (14’; leading end) of a web (14; first label web) to a surface (14.4) of the completed web roll with at least one attachment article (30; removable adhesive tabs) having an adhesive surface which extends over the trailing end of the web and onto the roll surface (Abstract, Fig. 2, [0003]-[0004], [0095]). 
The limitation reciting “to maintain the length of first label web on the core” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Lindberg et al. further teaches that the trailing end must be secured on the surface of the roll so that the roll will not unwind or become loose [0087]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web roll of Matsuguchi in view of Tamura et al. by using an attachment article to seal the completed roll as taught by Lindberg et al. in order to prevent the roll from unwinding or becoming loose. Furthermore, it would have been obvious for one of ordinary skill in the art to modify the 
Although Lindberg et al. suggests selecting as the attachment article an adhesive tape of varying adhesive quality or dimensions depending on the type of the web in the roll and to achieve a desired amount of angular coverage of the tape on the roll ([0098]-[0099]), Matsuguchi in view of Lindberg et al. does not expressly teach the attachment articles being removable.
However, in the analogous art of wound web rolls, Elsner teaches a length of web material (14) wound around a cylindrical core (12), wherein a free end (16; leading end) of the web material is secured to the roll by an adhesive closure strip (18; removable adhesive tabs) having a low peel strength adhesive (22) in order to prevent inadvertent unwinding of the free end while facilitating easy removal of the strip from the roll without damaging the web material (col 2, Ln 7-9; col 2, Ln 44-62; col 3, Ln 15-21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roll closure mechanism of Matsuguchi in view of Tamura et al. and Lindberg et al. by using an adhesive having low peel strength in order to secure the roll from unwinding while also facilitating easy removal of the attachment articles without damaging the contents of the web material, as taught by Elsner.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuguchi (JP 2001-163490, previously cited) in view of Nabeta et al. (WO 2020/066883, previously cited).
Regarding claim 1, Matsuguchi teaches a web roll (20; roll of label web) comprising a winding core (14; tubular core) extending along an axis and having a cylindrical outer surface interconnecting first and second opposite ends of the core, the outer surface having a circumference (Fig. 1, [0002], [0009]). Matsuguchi further teaches the web roll having a plurality of double-sided adhesive materials (22; mounting strips) affixed to the outer surface and spaced between the first and second ends of the core, wherein each of the plurality of double-sided adhesive materials extend circumferentially about the outer surface of the core (Fig. 1, [0010]). The layer structure of the double-sided adhesive material includes a base material (24) having a relatively weak first adhesive layer (26; adhesive on the outer surface) formed on one side thereof and a relatively strong second adhesive layer (28; adhesive on the inner surface) formed on the opposite side thereof (Figs. 1B, 2, [0010]).
Matsuguchi further teaches a web (3; length of first label web) having a plurality of labels (5; longitudinally spaced adhesive-backed labels), wherein the web has a leading end, a transfer end (trailing end
Matsuguchi teaches that the web is removably attached to the core such that the web is detached from the core at the end of transfer, allowing the web to be used up to the end without causing a feed error ([0005]-[0007], [0011]). Matsuguchi further teaches that the second adhesive layer (28; adhesive on the inner surface) of the double-sided adhesive material (22; mounting strips) is formed so as not to be detached from the winding core (remains fully intact) when the web is detached, so as to prevent the double-sided adhesive material from mixing in downstream of the transfer of the web ([0007], [0011]).
Matsuguchi does not expressly teach that the mounting strips have a length sufficient to be wrapped completely around the outer surface of the tubular core. However, in the analogous art of winding cores, Nabeta et al. teaches a film winding core (roll of label web) comprising a core body (1; tubular core) and two adjacent tapes (2; mounting strips) spirally attached to (extending circumferentially about) the outer peripheral surface of the core body (Figs. 1-5, [0014]). Nabeta et al. teaches that the tapes may have various configurations, including having a length sufficient to wrap completely around the core, in order to improve the prevention of winding misalignment of a film (5) to be adhered to the core body (Figs. 1-5, [0015]-[0016], [0029], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web roll of Matsuguchi by increasing the length of the pieces of double-sided adhesive such that they wrap entirely around the outer surface of the winding core, as suggested by Nabeta et al., in order to improve the prevention of winding misalignment of the label web.
Regarding claim 2, Matsuguchi in view of Nabeta et al. teaches all of the limitations of claim 1 above. As noted above, Matsuguchi teaches that the labels are disposed in a longitudinally spaced manner from one another along the first label web (Fig. 1).
The limitation reciting “the leading and trailing ends of the length of first label web are cut between successive labels such that the first and last labels of the length of first label web are complete” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Matsuguchi in view of Nabeta et al. teaches the structure of the roll of label web having longitudinally spaced labels as recited by claim 2.
Regarding claim 3, Matsuguchi in view of Nabeta et al. teaches all of the limitations of claim 1 above. As noted above, Matsuguchi teaches that the layer structure of the double-sided adhesive material (22; mounting strips) includes a base material (24; substrate) having a relatively weak first adhesive layer (26; adhesive on the outer surface) formed on one side thereof and a relatively strong second adhesive 
The limitation reciting “configured to bond with sufficient magnitude to maintain the trailing end of the first label web on the core during winding of the length of first label web on the core while allowing for the length of first label web to be pulled free from the core for printing of the last label on the length of first label web during unwinding of the length of first label web from the core” is considered functional language related to the intended use of the product and is accorded limited weight as the language does not further limit the structure of the product. The limitation also appears to be a method limitation (i.e. “during winding…” and “during unwinding…”) and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113.
Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because Matsuguchi in view of Nabeta et al. teaches the structure of the roll of label web as recited by claim 3, and Matsuguchi further teaches that the web is removably attached to the core such that the web is detached from the core at the end of transfer, allowing the web to be used up to the end without causing a feed error ([0005]-[0007], [0011]). Matsuguchi teaches that this effect is achievable by the double-sided adhesive material (22) having a first adhesive layer (26) which weakly bonds to the label web and a . 

Response to Arguments
Response-Claim Objections
The previous objection to claim 1 is overcome by Applicant’s amendments to the claims in the response filed February 21, 2022.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1-3 and 6 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by the Applicant’s amendments to claims 1-3 and 6 in the response filed February 21, 2022. However, in light of the amendments, new issues under 35 U.S.C. 112(a) are presented in the office action above.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-10 of the response filed February 21, 2022, with respect to amended claim 1 have been fully considered but they are not persuasive.

The Applicant argues on pages 7-10 that the that the cited references do not teach or suggest the limitation of claim 1 requiring that each of the plurality of mounting strips is wrapped around and extends circumferentially about the outer surface of the tubular core. With respect to Tamura et al., the Applicant specifically points to Fig. 7 as evidence that the reference teaches the double-sided adhesive extending only partially around the core.
These arguments are not persuasive. As explained in the prior art rejections above and in the previous Response to Arguments (see paragraphs 38-40 of the Non-Final office action mailed 11/19/2021), although Tamura et al. illustrates an embodiment in Fig. 7 wherein the pressure-sensitive double-coated adhesive tape (4; mounting strip) extends only partially around the bobbin (2; tubular core), the reference expressly teaches varying the length of the adhesive tape according to the desired peel adhesion between the transfer film (3; length of first label web) and the bobbin (col 10, Ln 1-16). Tamura et al. further teaches that the desired peel adhesion is determined according to the web pulling force of the printer so that the transfer film does not separate from the bobbin during winding but does separate cleanly from the bobbin upon complete consumption of the web (col 9, Ln 42-62; col 10, Ln 1-16). Thus, according to the teachings of Tamura et al., it is within the level of ordinary skill in the art to select appropriate dimensions for the double-sided adhesive tape of Matsuguchi according to the specifications of the system and the adhesive force desired for a particular application.

The Applicant further argues on page 9 that Tamura et al. teaches away from providing an adhesive on the outer surface of each of the plurality of mounting strips because, according to the Applicant, the reference teaches that if an adhesive removably connects the inner surface of the length of first label web to the plurality of mounting strips, the adhesive will remain applied to the terminal portion of the transfer film when the film is separated from the bobbin, which may in turn cause a problem of contamination of internal mechanisms.
This argument is not persuasive. It is noted that the passage of Tamura et al. upon which Applicant relies (col 8, Ln 13+) is directed to a non-preferred embodiment of Tamura et al. which is used to contrast to and highlight the advantages of the preferred embodiment. In looking to this entire section of Tamura et al. describing the web take-up roll (col 7, Ln 30-col 8, Ln 61), the reference clearly discloses several different configurations for the web take-up roll.
The first example of a web take-up roll is such that the terminal portion of the transfer film has been firmly adhered to a bobbin through an adhesive double coated tape (col 7, Ln 50-65). Tamura et al. teaches that in this non-preferred embodiment (“the former web take-up roll”), the transfer film has the disadvantage of remaining connected to the bobbin after use, making it difficult to remove the bobbin from the printer after completely unrolling the transfer film (col 8, Ln 7-13). This embodiment differs from Matsuguchi in that the adhesive used to connect the transfer film to the bobbin has high adhesive strength, whereas the first adhesive layer (26) of the double-sided adhesive material (22) used to bond the web (3) to the winding core (14) of 
The second example of a web take-up roll is such that the terminal portion of the transfer film is weakly bonded to the bobbin so that, when the transfer film has been completely consumed, the transfer film is removed from the bobbin by taking advantage of a take-up torque to pull the transfer film free (col 7, Ln 66-col 8, Ln 6). Tamura et al. teaches that in this non-preferred embodiment (“the latter web take-up roll”), the terminal portion of the transfer film can be simply separated from the bobbin, but has the disadvantage that the pressure-sensitive adhesive remains applied to the terminal portion of the transfer film, thus posing a problem of contamination of internal mechanisms of a printer (col 8, Ln 13-18). This embodiment differs from Matsuguchi in that the adhesive used to bond the pressure-sensitive adhesive to the bobbin has low adhesive strength, whereas the second adhesive layer (28) of the double-sided adhesive material (22) used to bond the web (3) to the winding core (14) of Matsuguchi is relatively strong so as to prevent the double-sided adhesive from separating from the core and mixing into the downstream transfer of the web.
The Applicant’s arguments directed to Matsuguchi and Tamura et al. each individually failing to teach the limitations requiring that the plurality of mounting strips extend circumferentially about the outer surface of the tubular core and remain fully intact when the trailing end of the length of first label web is removed from the plurality of mounting strips do not specifically address the combination of references applied in the rejections above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although it is acknowledged that Tamura et al. teaches a different mechanism for preventing the above-described disadvantages than Matusguchi (i.e. by utilizing a double-coated adhesive tape capable of ply separation), it is noted that the prior art rejections above rely on Tamura et al. only for its suggestion to regulate the peel adhesion between the transfer film and the bobbin by varying the dimensions of the pressure-sensitive adhesive double coated tape and the resulting peel adhesion between the transfer film and the bobbin (col 10, Ln 13-16).
As explained in the rejections above, Matsuguchi clearly teaches a double-sided adhesive that remains fully intact when the transfer end of the web (3; length of first label web) is separated from the winding core (14; tubular core). Although Matsuguchi does not expressly teach that the double-sided adhesives are wrapped completely around the tubular core, one of ordinary skill in the art would have been motivated to vary the length of the double-sided adhesives of Matsuguchi based on the teachings of Tamura et al. in order to achieve a desired peel adhesion between the web and the core. Thus, as set forth in the prior art rejections above, the combination of Matsuguchi in view of Tamura et al. renders obvious the limitations of claim 1.

In light of the amendments to claim 1, an additional set of rejections over Matsuguchi in view of Nabeta et al. are presented in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785